 Case 2:18-cv-09276-DMG-PLA Document 67 Filed 04/27/20 Page 1 of 3 Page ID #:634



 1   ARNOLD & PORTER KAYE SCHOLER LLP
 2   John C. Ulin (SBN 165524)
     john.ulin@arnoldporter.com
 3   Oscar Ramallo (SBN 241487)
 4   oscar.ramallo@arnoldporter.com
     Vanessa Adriance (SBN 247464)
 5   vanessa.adriance@arnoldporter.com
 6
     777 South Figueroa Street, 44th Floor
 7   Los Angeles, CA 90017
 8   T: (213) 243-4000
     F: (213) 243-4199
 9
10   Attorneys for Plaintiff
     Claudia Sarahi Rueda Vidal
11
12
13                       UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA

15   CLAUDIA SARAHI RUEDA VIDAL,                 No. 2:18-cv-09276-DMG (PLAx)
16
                       Plaintiff,                PLAINTIFF CLAUDIA RUEDA’S
17                                               NOTICE OF MOTION AND
18        vs.                                    MOTION FOR SUMMARY
                                                 JUDGMENT
19   U.S. DEPARTMENT OF HOMELAND
20   SECURITY; et al.,                           Judge: Hon. Dolly M. Gee
                                                 Courtroom: 8C
21                     Defendants.               Hearing: June 12, 2020
22                                               Time: 9:30 a.m.
23
24
25
26
27
28

                RUEDA’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-09276-DMG-PLA Document 67 Filed 04/27/20 Page 2 of 3 Page ID #:635



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2                PLEASE TAKE NOTICE that, on June 12, 2020 at 9:30 a.m., or as soon
 3   thereafter as the matter can be heard, in the courtroom of the Honorable Dolly M.
 4   Gee of the United States District Court for the Central District of California, located
 5   at 350 W. First Street, Los Angeles, California, Courtroom 8C, plaintiff Claudia
 6   Rueda will move, and hereby does move, pursuant to Rule 56 of the Federal Rules of
 7   Civil Procedure, this Court for summary judgment against Defendants U.S.
 8   Department of Homeland Security (“DHS”), U.S. Citizenship and Immigration
 9   Services (“USCIS”), U.S. Immigration and Customs Enforcement (“ICE”); U.S.
10   Customs and Border Protection (“CBP”); and U.S. Border Patrol (“USBP”)
11   (collectively, “Defendants”) on Count Two of her First Amended Complaint.
12          This motion is made on the grounds that there is no genuine dispute of
13   material fact and Plaintiffs are entitled to judgment as a matter of law on the grounds
14   that the denial of Rueda’s application for Deferred Action for Childhood Arrivals
15   (“DACA”) was denied in violation of Equal Protection, freedom of association,
16   substantive due process, and the First Amendment.
17         This motion was made following the conference of counsel pursuant to Local
18   Rule 7-3 which took place on March 12, 2020.
19         This Motion is based upon this Notice of Motion and Motion, the
20   accompanying Memorandum of Points and Authorities; the Declaration of Claudia
21   Rueda, the Request for Judicial Notice, the Certified Administrative Record, the
22   Statement of Uncontroverted Facts and Conclusions of Law, the Proposed Judgment,
23   all records and files in this action, and upon such other or further matters as may
24   properly be presented to the Court prior to or at the hearing of the Motion.
25
26
27
28
                                              1
                 RUEDA’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-09276-DMG-PLA Document 67 Filed 04/27/20 Page 3 of 3 Page ID #:636



 1   Dated: April 27, 2020        Respectfully submitted,
 2                                ARNOLD & PORTER KAYE SCHOLER LLP
 3
 4                                /s/ John C. Ulin
 5                                John C. Ulin
                                  Oscar Ramallo
 6                                Vanessa Adriance
7`
                                  Attorneys for Plaintiff
 8                                Claudia Sarahi Rueda Vidal
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
                RUEDA’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
